Case 2:19-cv-02047-SHL-tmp Document 103 Filed 06/25/20 Page 1 of 3                    PageID 1039




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION
                                                                                             99.6594
 ______________________________________________________________________________

 MECHANICAL CONTRACTORS
 ASSOCIATION OF MEMPHIS, INC. and
 WHITE PLUMBING & MECHANICAL
 CONTRACTORS, INC.

    Plaintiffs,
                                                               NO. 2:19-cv-02047
 VS

 SHELBY COUNTY, TENNESSEE,
 CAROLYN S. WATKINS and VAN D.
 TURNER, JR.

      Defendants.


        PLAINTIFFS’ UNOPPOSED MOTION TO AMEND SCHEDULING ORDER
                     AND REQUEST STATUS CONFERENCE



         The Plaintiffs file this unopposed Motion asking the Court to amend the current Scheduling

 Order and to schedule a Status Conference. The basis for the Joint Motion is as follows:


         1.       On April 17, 2020, this Court entered an Order granting a Joint Motion to Extend

 Certain Scheduling Deadlines. The Order entered extended the discovery deadline to August 1,

 2020, and the dispositive motion deadline to September 1, 2020.


         2.       The Court’s previous Order entered January 3, 2020, set a deadline for filing

 motions to exclude experts/Daubert motions to July 1, 2020.


         3.       The Plaintiffs come before the Court asking the Court to extend the current

 discovery deadline from August 1, 2020 to September 1, 2020, and to extend the current dispositive
Case 2:19-cv-02047-SHL-tmp Document 103 Filed 06/25/20 Page 2 of 3                        PageID 1040




 motion deadline from September 1, 2020 to October 1, 2020, and to extend the deadline for filing

 Motions to exclude experts/Daubert motions from July 1, 2020 to September 1, 2020. The

 Plaintiffs would show to the Court that the request is based upon the delay in obtaining the Mason

 Tillman documents as previously reported to this Court.


         4.      As of the time of filing this motion, Mason Tillman has ignored the United States

 District Court of Northern California’s second Order Granting Motion to Compel. The United

 States District Court for the Northern District of California sitting in San Francisco entered a

 second Order Granting the Second Motion to Compel filed by MCA. Attached as Exhibit 1 is a

 copy of the Court’s Order Granting the Second Motion to Compel.


         5.      In the Court’s second Order, Mason Tillman was ordered to “immediately” turn

 over all electronic data in their possession and to set up a Scheduling Order for the production of

 hard documents that Mason Tillman contended they could not access due to COVID-19

 restrictions.


         6.      At the time of this motion being filed, Mason Tillman has made no effort to comply

 with the Court Order to turn over documents. The failure of Mason Tillman to comply with the

 Court Orders compelling production of documents has significantly constrained the Plaintiffs’

 ability to complete discovery.


         7.      It is essential that the Plaintiffs know whether or not documentation does in fact

 exist to support Mason Tillman’s study, or if it in fact, does not exist. This information is necessary

 in order that discovery can be concluded, that George La Noue can finalize his report and be

 deposed, and so that the deposition of Mason Tillman’s representative, Eleanor Ramsey, can also

                                                   2
Case 2:19-cv-02047-SHL-tmp Document 103 Filed 06/25/20 Page 3 of 3                     PageID 1041




 be deposed. Until such time as this information has been provided or determined not to exist, the

 parties are at a standstill for completing discovery.


        8.      The Plaintiffs would show to the Court that all other aspects of the case involving

 discovery/settlement negotiations have been proceeding with full cooperation from both sides.


        9.      The Plaintiffs would further show to the Court that due to the deliberate delay

 caused by Mason Tillman, and the restrictions from the COVID-19 pandemic, the discovery has

 been interrupted and delayed through no fault of the Plaintiffs.


        WHEREFORE, based upon the foregoing, the Plaintiffs ask the Court to amend the

 current Scheduling Order and to set the new deadline for discovery, September 1, 2020; the

 dispositive motion deadline as well as the deadline for filings motions to exclude experts/Daubert

 motions for October 1, 2020; and to schedule a Status Conference at the Court’s convenience. The

 Plaintiffs are not asking to alter any other current deadlines.


                                                    Respectfully submitted,

                                                    McNABB, BRAGORGOS,
                                                    BURGESS & SORIN, PLLC

                                                    s/Nicholas E. Bragorgos
                                                    NICHOLAS E. BRAGORGOS #12000
                                                    JOHN BARRY BURGESS #07255
                                                    Attorneys for Plaintiffs, Mechanical Contractors
                                                    of Memphis, Inc. and White Plumbing &
                                                    Mechanical Contractors, Inc.
                                                    81 Monroe, Sixth Floor
                                                    Memphis, Tennessee 38103
                                                    Telephone: (901) 624-0640
                                                    Fax: (901) 624-0650
                                                    bburgess@mbbslaw.com
                                                    nbragorgos@mbbslaw.com

                                                   3
